Case 2:20-cv-09781-DSF-E Document 16 Filed 12/11/20 Page 1 of 1 Page ID #:58




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA

 JAMES FLOYD                          CASE NO.
                                      2:20−cv−09781−DSF−E
             Plaintiff(s),
       v.                              Order to Show Cause re
 FIRST AMERICAN FINANCIAL              Dismissal for Lack of
 CORP., et al.                         Prosecution

            Defendant(s).




     Generally, defendants must answer the complaint within 21 days after
   service or 60 days if the defendant is the United States. Fed. R. Civ. P.
   12(a)(1).
      In this case, First American Financial Corp., Dennis J. Gilmore and Mark
   E. Seaton failed to plead or otherwise defend within the relevant time. The
   Court orders plaintiff to show cause in writing on or before December 28,
   2020 why the claims against the non-appearing defendant(s) should not be
   dismissed for lack of prosecution. Failure to respond to this Order may
   result in sanctions, including dismissal for failure to prosecute.

      IT IS SO ORDERED.

 Date: December 11, 2020                   /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
